PUBLISH


            IN THE UNITED STATES COURT OF APPEALS
                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                              No. 97-5812
                       ________________________

                   D.C. Docket No. 97-1182-CV-DLG

MARCIANO RODRIGUEZ, by his next
best friend and guardian Lazaro Rodriguez;
EMELINA RODRIGUEZ; et al.,

                                                    Plaintiffs-Appellants,

                                  versus

UNITED STATES OF AMERICA;
DONNA SHALALA, in her capacity as
Secretary of Health and Human Services;
et al.,

                                                   Defendants-Appellees.

                       _______________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                    _______________________
                          (March 15, 1999)
Before TJOFLAT, BLACK and CARNES, Circuit Judges.

CARNES, Circuit Judge:
      This appeal involves a class action challenge to one provision of the

Welfare Reform Act of 1996, which is more formally known as the Personal

Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L. No.

104-193, 110 Stat. 2105 (1996). The challenged provision, codified as 8 U.S.C.

§ 1612, provides that only specified categories of aliens remain eligible for

Supplemental Security Income (“SSI”) or food stamps, or both. The plaintiffs

are a class of aliens who do not fit within any of the eligible categories. The

plaintiffs contend that the statute violates their Fifth Amendment right to equal

protection because it does not include among those eligible for benefits all legal

aliens.1

       After determining that the Supreme Court’s decision in Mathews v. Diaz,

426 U.S. 67, 96 S. Ct. 1883 (1976), dictated application of the rational basis

test in assessing the constitutionality of § 1612, the district court concluded that

provision satisfied that level of scrutiny and dismissed the plaintiffs’ claim. We

agree and affirm.


      1
        The Welfare Reform Act excludes all illegal aliens from eligibility for SSI
and food stamp benefits. Because no members of the plaintiff class are illegal
aliens, we will for convenience use the term “alien” in the remainder of this
opinion as though it encompasses only legal aliens.

                                         2
                              I. BACKGROUND

A. THE WELFARE REFORM ACT’S PROVISIONS AFFECTING THE
       ELIGIBILITY OF ALIENS FOR SSI AND FOOD STAMP
                    WELFARE BENEFITS

          The federal government provides SSI benefits to impoverished

individuals who are elderly, blind, or disabled, see 42 U.S.C. §§ 1381-1382c,

and food stamp benefits to low-income households, see 7 U.S.C. §§ 2011, et

seq. Prior to the Welfare Reform Act of 1996, aliens were eligible for both SSI

and food stamp benefits on the same basis as citizens. However, that act, along

with two subsequent amendments to it,2 restricts aliens’ eligibility for SSI and

food stamps. It does so in two ways.

      First, with certain exceptions not relevant to this case, the Act provides

that “an alien who is not a qualified alien (as defined in [8 U.S.C. § 1641]) is not

eligible for any Federal public benefit [including SSI and food stamps].” 8

U.S.C. § 1611(a). Thus, § 1611(a) eliminates from eligibility for SSI and food




      2
       See Balanced Budget Act of 1997, Pub. L. No. 105-33, §§ 5301-5304,
5306, 5562-5563, 111 Stat. 251 (1997); Agricultural Research, Extension, and
Education Reform Act of 1998, Pub. L. No. 105-185, §§ 503–508, 112 Stat. 523
(1998).

                                         3
stamps any alien who is not a “qualified alien.”3

      The second way in which 8 U.S.C. § 1612 restricts the class of aliens who

can receive SSI and food stamps is through § 1612(a)(1). That provision

specifies that “[n]otwithstanding any other provision of law and except as

      3
       The Act defines “qualified alien” as follows:

      [T]he term "qualified alien" means an alien who. . . is–
        (1) an alien who is lawfully admitted for permanent residence under the
      Immigration and Nationality Act [ 8 U.S.C. § 1101 et seq.],
        (2) an alien who is granted asylum under section 208 of such Act [ 8 U.S.C.
      § 1158],
        (3) a refugee who is admitted to the United States under section 207 of
      such Act [ 8 U.S.C. § 1157],
        (4) an alien who is paroled into the United States under section 212(d)(5) of
      such Act [ 8 U.S.C. § 1182(d)(5)] for a period of at least 1 year,
       (5) an alien whose deportation is being withheld under section 243(h) of
      such Act [ 8 U.S.C. § 1253(h)] (as in effect immediately before the effective
      date [April 1, 1997] of section 307 of division C of Public Law 104-208) or
      section 241(b)(3) of such Act [8 U.S.C. § 1251(b)(3)] (as amended by
      section 305(a) of division C of Public Law 104-208).
        (6) an alien who is granted conditional entry pursuant to section 203(a)(7)
      of such Act as in effect prior to April 1, 1980 [ 8 U.S.C. § 1153(a)(7)]; or
        (7) an alien who is a Cuban and Haitian entrant (as defined in section
      501(e) of the Refugee Education Assistance Act of 1980).

8 U.S.C. § 1641(b). In addition, the term “qualified alien” also includes certain
“battered aliens” as defined in 8 U.S.C. § 1641(c).

      The plaintiffs contend that some of them are “qualified aliens” and others are
not. Nonetheless, we have relegated the definition of “qualified alien” to a
footnote and discuss it no further, because none of the plaintiffs fit within the
fourteen categories of aliens eligible for benefits set forth in § 1612(a)(2), and that
alone defeats their eligibility for SSI and food stamp benefits.

                                          4
provided in [8 U.S.C. § 1612(a)(2)], an alien who is a qualified alien . . . is not

eligible for [SSI and food stamps].” (emphasis added) Unless an alien falls into

one of the fourteen categories of qualified aliens listed in 8 U.S.C. § 1612(a)(2),

he is ineligible for SSI and food stamps. The fourteen categories that are

eligible, i.e. excepted from ineligibility, are as follows4:

      (1) A permanent resident legal alien who has either worked or can be
      credited with “40 qualifying quarters”5 of work in the United States is
      eligible for SSI and food stamps, see 8 U.S.C. § 1612(a)(2)(B);

      (2) An alien who is “lawfully residing in any State” and is either a veteran
      with an honorable discharge, an active duty service member, or the spouse
      or unmarried dependent child of such veteran or active duty service
      member is eligible for SSI and food stamps, see 8 U.S.C. § 1612(a)(2)(C);

      (3) An alien who “is lawfully residing in the United States” and “was a
      member of a Hmong or Highland Laotian tribe” who provided assistance
      to the United States military in the Vietnam era is eligible for food stamps,
      see 8 U.S.C. § 1612(a)(2)(K);

      (4) An alien who is a refugee admitted to the United States pursuant to 8
      U.S.C. § 1157 is eligible for SSI and food stamps for seven years after the
      alien’s admission, see 8 U.S.C. § 1612(a)(2)(A)(i);

      (5) An alien who is granted asylum in the United States pursuant to 8
      U.S.C. § 1158 is eligible for SSI and food stamps for seven years after


      4
       We have rearranged the order for the convenience of later reference.
      5
       The term “qualifying quarters” is defined in Title II of the Social Security
Act, 42 U.S.C. § 401 et seq.

                                          5
      asylum is granted, see 8 U.S.C. § 1612(a)(2)(A)(ii);

      (6) An alien whose deportation is withheld, pursuant to 8 U.S.C. §
      1253(h) because of fear of persecution is eligible for SSI and food stamps
      for seven years the deportation is withheld, see 8 U.S.C. §
      1612(a)(2)(A)(iii);

      (7) An alien who is a Cuban or Haitian entrant pursuant to the Refugee
      Education Assistance Act of 1980 is eligible for SSI and food stamps for
      seven years after such status is granted, see 8 U.S.C. § 1612(a)(2)(A)(iv);

      (8) An alien who is admitted to the United States as an “Amerasian
      immigrant,”–an alien fathered by a United States citizen and born in
      Vietnam between January 1, 1962 and January 1, 19766–is eligible for SSI
      and food stamps for seven years after admission to the United States, see
      8 U.S.C. § 1612(a)(2)(A)(v);

      (9) “[A]n alien who was lawfully residing in the United States on August
      22, 1996" and is “blind or disabled”7 is eligible for SSI and is also eligible
      for food stamps if he “is receiving benefits or assistance for blindness or
      disability,”8 see 8 U.S.C. § 1612(a)(2)(F);

      (10) An alien who was “lawfully residing in the United States on August
      22, 1996" and, on that date, was 65 years of age or older is eligible for
      food stamps, see 8 U.S.C. § 1612(a)(2)(I);

      (11) An alien who was “lawfully residing in the United States” on August

      6
       See Foreign Operations, Export Financing, and Related Programs
Appropriations Act § 584, as contained in Pub .L. No. 100-202, 101 Stat. 1329
(1987).
      7
       The term “blind or disabled” is defined in 42 U.S.C. § 1382.
      8
       The term “receiving benefits or assistance for blindness or disability” is
defined in 7 U.S.C. § 2012(r).

                                          6
      22, 1996 and is currently under 18 years of age is eligible for food stamps,
      see 8 U.S.C. § 1612(a)(2)(J);

      (12) “[A]n alien who is lawfully residing in the United States and who
      was receiving [SSI] benefits on August 22, 1996" is eligible for SSI, see
      8 U.S.C. § 1612(a)(2)(E);

      (13) An alien who is receiving SSI benefits “for months after July 1996"
      pursuant to an application filed before January 1, 1979 remains eligible for
      SSI if “the Commissioner of Social Security lacks clear and convincing
      evidence that such individual is . . . ineligible” for SSI benefits because of
      the Welfare Reform Act’s new eligibility requirements, see 8 U.S.C. §
      1612(a)(2)(H);

      (14) An alien who is either an American Indian born in Canada or a
      member of an “Indian tribe”9 is eligible for SSI and food stamps, see 8
      U.S.C. § 1612(a)(2)(G).

      In summary, the Welfare Reform Act, as amended, makes the fourteen

categories of qualified aliens specified in 8 U.S.C. § 1612(a)(2) the only aliens

eligible for SSI or food stamps, or both. All other aliens, even those who

otherwise meet the definition of “qualified alien,” are ineligible.




B. THE PLAINTIFFS’ CLAIM THAT THE WELFARE REFORM ACT IS
UNCONSTITUTIONAL AND THE DISTRICT COURT’S DISPOSITION
                      OF THAT CLAIM


      9
       The term “Indian tribe” is defined in 25 U.S.C. § 450b(e).

                                         7
        The plaintiffs filed a class action lawsuit against the United States and

several other defendants (collectively “the defendants”) seeking to enjoin § 402

of the Welfare Reform Act, which is codified as 8 U.S.C. § 1612.10 The

plaintiffs defined their class as consisting of all individuals who “are poor,

elderly, or disabled noncitizens legally residing in Florida before the enactment

of the Welfare Reform Act who were eligible for, or who will become eligible

for, federal SSI and related Food Stamp [benefits], and who, based solely on

their noncitizen status, will lose or be denied or have been denied SSI benefits

and related Food Stamps as a result of [8 U.S.C. § 1612] of the Welfare Reform

Act.”

        In Count 1 of their complaint, the plaintiffs claimed that 8 U.S.C. § 1612

is unconstitutional because it violates their right to equal protection under the

Fifth Amendment to the United States Constitution.11 They requested that the

district court declare 8 U.S.C. § 1612 unconstitutional and enjoin its


        10
      The other defendants are Donna Shalala, the Secretary of Health and
Human Services, John J. Callahan, the Acting Commissioner of the Social Security
Administration, and Daniel Glickman, the Secretary of Agriculture.
        11
        There were four additional counts in the complaint. However, none of
those counts are involved in this appeal, which concerns only the district court’s
dismissal of and entry of final judgment as to Count 1 of the complaint.

                                          8
enforcement.     The defendants filed a motion to dismiss Count 1 of the

complaint.

      Applying the rational basis standard of review, the district court concluded

that 8 U.S.C. § 1612 was rationally related to legitimate government interests

and therefore constitutional.       Accordingly, the district court granted the

defendants’ motion to dismiss and issued a final judgment of dismissal as to

Count 1 of the complaint pursuant to Fed. R. Civ. P. 54(b). The plaintiffs

appealed that final judgment. We have jurisdiction under 28 U.S.C. § 1291.

                                II. DISCUSSION

      The plaintiffs raise two contentions on appeal. First, they contend that the

district court should have applied a heightened level of scrutiny, such as the

strict scrutiny test, instead of the rational basis test, in assessing the

constitutionality of 8 U.S.C. § 1612. Second, they contend that, even if the

district court was correct that the rational basis test is the applicable one, it erred

in concluding that § 1612 satisfied even that minimal level of scrutiny. We will

address each contention in turn, applying a de novo standard of review. See,

e.g., F.C.C. v. Beach Communications, Inc., 508 U.S. 307, 113 S. Ct. 2096

(1993)(de novo standard applies to determination of the constitutionality of a

                                          9
statute).

A. WHETHER RATIONAL BASIS SCRUTINY APPLIES IN ASSESSING
        THE CONSTITUTIONALITY OF 8 U.S.C. § 1612

      In Mathews v. Diaz, 426 U.S. 67, 96 S. Ct. 1883 (1976), the Supreme

Court considered a Fifth Amendment equal protection challenge to a federal

statute which, like 8 U.S.C. § 1612, discriminated among aliens by granting

welfare benefits to specified categories of them but denying those benefits to

all other aliens. The statute challenged in Mathews provided that the only aliens

eligible for certain Medicare benefits on the same basis as citizens were those

who were 65 or older, had been admitted for permanent residence, and had

resided in the United States for at least five years. See Mathews, 426 U.S. at 69-

70, 96 S. Ct. at 1886-87.

      After noting that Congress is not required to treat citizens and aliens alike

in the provision of welfare benefits, id. at 78-80, 96 S. Ct. at 1890-92, the Court

narroy framed the question raised by the plaintiffs’ challenge to the statute: “The

real question presented by this case is not whether discrimination between

citizens and aliens is permissible; rather, it is whether the statutory

discrimination within the class of aliens–allowing benefits to some aliens but not


                                        10
to others–is permissible.” Id. at 80, 96 S. Ct. at 1892 (emphasis in original). The

Court answered that question by holding that the statutory discrimination

between the classes of aliens in the provision of Medicare benefits was

permissible.

      Integral to the Mathews decision was the Court’s holding concerning the

level of scrutiny applicable to a federal statute that discriminates among aliens

in the provision of welfare benefits. About that, the Court wrote:

             For reasons long recognized as valid, the responsibility for
      regulating the relationship between the United States and our alien visitors
      has been committed to the political branches of the Federal Government.
      Since decisions in these matters may implicate our relations with foreign
      powers, and since a wide variety of classifications must be defined in the
      light of changing political and economic circumstances, such decisions are
      frequently of a character more appropriate to either the Legislature or the
      Executive than to the Judiciary. . . . Any rule of constitutional law that
      would inhibit the flexibility of the political branches of government to
      respond to changing world conditions should be adopted only with the
      greatest caution. The reasons that preclude judicial review of political
      questions also dictate a narrow standard of review of decisions made by
      the Congress or the President in the area of immigration and
      naturalization.

Id. at 81-82, 96 S. Ct. at 1892 (emphasis added). The Court defined the scope

of that “narrow standard of review” as follows:

            Since it is obvious that Congress has no constitutional duty to
      provide all aliens with the welfare benefits provided to citizens, the party

                                        11
      challenging the constitutionality of the particular line Congress has drawn
      has the burden of advancing principled reasoning that will at once
      invalidate that line and yet tolerate a different line separating some aliens
      from others.

Id. at 82, 96 S. Ct. at 1892-93 (emphasis in original). Applying that standard to

the lines Congress had drawn in making only certain aliens eligible for Medicare

benefits, the Court concluded that the classifications were constitutionally

permissible because they were not “wholly irrational.” Id. at 83, 96 S. Ct. at

1893 (emphasis added). Although the Court did not actually use the phrase

“rational basis scrutiny” to describe its “narrow standard of review,” it did apply

as the decisional criterion a “wholly irrational” standard, id., and that is merely

another way of stating the rational basis test. Neither party in this case contends

there is any difference between a statute lacking a rational basis and being

wholly irrational, and we perceive none.

      Although the strict scrutiny standard does apply to Fourteenth Amendment

equal protection challenges to a state’s classification of aliens, see Graham v.

Richardson, 403 U.S. 365, 372, 91 S. Ct. 1848, 1852 (1971), the Mathews Court

firmly rejected the argument it also applies to a Fifth Amendment challenge to

Congress’ classification of aliens. The Court explained that “the Fourteenth


                                        12
Amendment’s limits on state powers are substantially different from the

constitutional provisions applicable to the federal power over immigration and

naturalization.” Mathews, 426 U.S. at 86-87, 96 S. Ct. at 1895. That is so,

because “it is the business of the political branches of the Federal Government,

rather than that of . . . the States . . . to regulate the conditions of entry and

residence of aliens. The equal protection analysis also involves significantly

different considerations because it concerns the relationship between aliens and

the States rather than between aliens and the Federal Government.” Id. at 84-85,

96 S. Ct. at 1893-94. Thus, the Court concluded, there is no “political

hypocrisy” in applying strict scrutiny to a state’s classification of aliens, but the

considerably narrower “wholly irrational” or rational basis test to Congress’

classification of aliens. Id. at 86-87, 96 S. Ct. at 1895.

      Faced with the tight fit between the holding in Mathews and the issue

before us, the plaintiffs offer six arguments in support of their position that

Mathews nonetheless does not control and we should apply heightened or strict

scrutiny in assessing the constitutionality of 8 U.S.C. § 1612. We find none of

them persuasive. First, they argue that the rational basis standard used by the

Supreme Court in Mathews applies only to federal statutes that discriminate

                                         13
within the class of aliens generally, while a tougher standard applies when the

discrimination is between aliens on the one hand and citizens on the other. This

distinction is critical, they say, because, unlike the statute challenged in

Mathews, 8 U.S.C. § 1612 discriminates between aliens and citizens instead of

merely within the class of aliens.

      We find this argument unpersuasive because its central premise– that §

1612 discriminates against aliens generally instead of within the class of aliens–

is belied by § 1612's plain language. As we have discussed, § 1612 provides

that fourteen categories of aliens are eligible for SSI or food stamps, or both,

while all other aliens are ineligible. By providing that some aliens are eligible

for those benefits while others are not, § 1612 is a statute that discriminates

among categories of aliens instead of against aliens generally; in that respect,

it is like the statute the Court subjected to rational basis scrutiny in Mathews. In

that case, as in this one, some aliens were eligible under the statute and others

were not.

      The plaintiffs next argue that, even assuming 8 U.S.C. § 1612 does

discriminate among aliens instead of against aliens generally, it differs from the

statute in Mathews because § 1612 lacks a “principled basis” for distinguishing

                                        14
among aliens. The plaintiffs point out that the statute at issue in Mathews

limited Medicare benefits to aliens who had five years of lawful residency in the

United States. Noting that this five year period mirrors the time period an alien

must wait before seeking naturalization, they argue that the Mathews statute’s

principled basis for distinguishing among aliens was that aliens “who are most

like citizens qualify. Those who are less like citizens do not.” Mathews, 426

U.S. at 83, 96 S. Ct. at 1893. According to the plaintiffs, the fourteen categories

Congress defined in § 1612(a)(2) do not distinguish among aliens on a

principled basis.

      This second argument fails to address the relevant issue. Instead of

discussing whether rational basis scrutiny applies to federal statutes that draw

distinctions among aliens in the provision of welfare benefits, it jumps ahead to

the issue of whether the distinctions in § 1612 have principled bases, and argues

that they do not because they differ from the distinctions drawn by the statute

examined in Mathews. However, whether there are principled bases for §

1612's distinctions is not properly addressed until the level of scrutiny is settled.

On this point, as we have explained, Mathews holds that federal statutes which

discriminate among aliens in the provision of welfare benefits are subject to

                                         15
rational basis scrutiny. Moreover, nothing in Mathews indicates that the Court

meant to hold that the only statutes subject to rational basis scrutiny are those

that are based on the same distinguishing factor used in that statute, i.e., length

of residency. The fact that the specific classifications of aliens in Mathews

involved subgroups of aliens different from the fourteen categories specified in

§ 1612(a)(2) has no bearing on the deference owed to Congress’ decisions about

immigration matters. See Mathews, 426 U.S. at 84, 96 S. Ct. at 1893-94 (“[I]t

is the business of the political branches of the Federal Government, rather than

that of . . . the Federal Judiciary, to regulate the conditions of entry and

residence of aliens.”).

      Third, the plaintiffs argue that heightened scrutiny is called for in

reviewing 8 U.S.C. § 1612 because “they have a constitutionally protected

interest in continuing to receive the essential life-sustaining benefits” provided

by SSI and food stamps. They also assert that “numerous Supreme Court

decisions have acknowledged” that right. The plaintiffs are wrong. No Supreme

Court decision has held that anyone, alien or citizen, has a right to welfare

benefits. Perhaps what plaintiffs mean to argue is that those receiving welfare

benefits have a property interest in the benefits, which cannot be taken away

                                        16
without due process. If that is the argument, it, too, fails to establish that a

heightened standard of review applies. Mathews stands for the proposition that

statutes which discriminate within the class of aliens comport with the Due

Process Clause of the Fifth Amendment (and the equal protection principles it

incorporates) so long as they satisfy rational basis scrutiny. Moreover, the

Supreme Court has explained that “a welfare recipient is not deprived of due

process when the legislature adjusts benefit levels. . . . [T]he legislative

determination provides all the process that is due. . . .” Logan v. Zimmerman

Brush Co., 455 U.S. 422, 432-433, 102 S. Ct. 1148, 1156 (1982).

      Fourth, the plaintiffs argue that the deferential rational basis test only

applies to statutes affecting aliens that were enacted pursuant to Congress’

sovereign power over immigration, a power conferred by Article 1, § 8 of the

Constitution. In their view, that sovereign immigration power extends only to

legislation affecting aliens’ ability to enter and exit the United States and the

terms of their naturalization. According to them, 8 U.S.C. § 1612 falls outside

that power because it is not a provision addressing the entry, exit, and

naturalization of aliens. Because § 1612 was not passed pursuant to Congress’

sovereign immigration power, the argument concludes, the strict scrutiny that

                                       17
applies to a state’s classification of aliens should apply to this federal statute as

well.

        That argument is foreclosed, at least in this case, by Mathews. The Court

rejected in Mathews the narrow view of Congress’ sovereign immigration power

advanced by the plaintiffs in this case.         Broadly defining the scope of

Congress’ sovereign power over immigration, the Court stated that “the

responsibility for regulating the relationship between the United States and our

alien visitors has been committed to the political branches of the Federal

Government,” Mathews. 426 U.S. at 81, 96 S. Ct. at 1892, (emphasis added),

and that “it is the business of the political branches of the Federal Government,

rather than that of . . . the Federal Judiciary, to regulate the conditions of entry

and residence of aliens.” Id. at 84, 96 S. Ct. at 1893-94 (emphasis added). Not

only that, of course, but Mathews specifically held a statute discriminating

among aliens in the provision of Medicare, a form of welfare benefits, does lie

within Congress’ power “in the area of immigration and naturalization,” and

for that reason is subject to rational basis scrutiny. Id. at 82, 96 S. Ct. at 1892.

As to     that holding, it is impossible to distinguish § 1612, which also

discriminates among aliens in the provision of welfare benefits, from the statute

                                         18
at issue in Mathews.

      Contrary to another position of the plaintiffs, holding that rational basis

scrutiny applies is not inconsistent with the dicta in Jean v. Nelson, 727 F.2d

957, 973 (11th Cir. 1984), that some federal actions affecting aliens may fall

“outside the plenary power to control immigration that justifies the extraordinary

executive and congressional latitude in that area.” While that dicta may, or may

not, have some viability in other situations, it has none here; the holding of

Mathews–not dicta but holding–is that the decision to discriminate among aliens

in the provision of welfare benefits is a decision that lies within Congress’

plenary power over immigration.

      Fifth, the plaintiffs suggest that the Supreme Court’s decision in Hampton

v. Mow Sun Wong, 426 U.S. 88, 96 S. Ct. 1895 (1976), requires that we apply

heightened scrutiny in this case. It does not. In Hampton, the Court invalidated

a rule promulgated by the federal Civil Service Commission which barred aliens

from federal employment. The Court reasoned that “the Commission performs

[the] limited and specific function [of] . . . promot[ing] an efficient federal

service” and therefore lacks authority over immigration matters. Id. at 114, 96

S. Ct. at 1910. However, the Court expressly stated that “[w]e may assume . .

                                       19
. that if Congress or the President had expressly imposed the citizenship

requirement, it would be justified by the national interest in providing an

incentive for aliens to become naturalized. . . .” Id. at 105, 96 S. Ct. at 1906.

Because Hampton did not deal with a Congressional enactment, it provides no

support for the plaintiffs’ position that rational basis scrutiny does not apply in

this case.

      Finally, the plaintiffs argue that 8 U.S.C. § 1612 must be subjected to

heightened scrutiny because they would be severely harmed by losing their right

to SSI and food stamps. In support of that argument, plaintiffs rely primarily on

Plyler v. Doe, 457 U.S. 202, 102 S. Ct. 2382 (1982). In that case, the Court

considered a Fourteenth Amendment equal protection challenge to a state law

excluding illegal immigrant children from public education. Although noting

that illegal aliens are not a suspect class and that education is not a fundamental

right, the Court declined to apply rational basis scrutiny and instead required the

state to show something more, the something more being that the law advanced

some “substantial goal of the State.” Id. at 224, 102 S. Ct. at 2398. The Court

based its holding in part on the fact that the complete deprivation of such an

important right as education would “impose[] a lifetime hardship on a discrete

                                        20
class of children not accountable for their disabling status.” Id. at 223, 102 S. Ct.

at 2398. The plaintiffs argue that Plyler’s heightened standard of review should

apply here.

      This argument, too, is meritless. Plyler is inapposite because it deals

with a Fourteenth Amendment challenge to a state’s classification of aliens.

Nothing in Plyler even arguably suggests that a heightened level of scrutiny

would have applied if the challenged statute had been enacted by Congress, i.e.,

that Mathews would not have controlled had the same classification been

prescribed by a federal statute. Indeed, the Plyler Court specifically cited

Mathews for the purpose of noting that the deference which extends to

Congress’ power to govern aliens’ “admission to our Nation and status within

our borders,” id. at 225, 102 S. Ct. at 2399 (emphasis added), does not extend

to a state’s classification of aliens. Plyler is entirely consistent with Mathews,

which noted that while strict scrutiny is applicable to a state’s classification of

aliens, it does not apply to congressional classifications. See Mathews, 426 U.S.

at 86-87, 96 S. Ct. at 1895 (“[T]he Fourteenth Amendment’s limits on state

powers are substantially different from the constitutional provisions applicable

to the federal power over immigration and naturalization.”).

                                         21
      In summary, Mathews is inescapably on point as to the level of scrutiny

applicable in this case. It holds that a federal statute which discriminates among

aliens in the provision of welfare benefits is subject only to rational basis

scrutiny. In this case, the plaintiffs are challenging 8 U.S.C. § 1612, a federal

statute which discriminates among aliens by providing that the fourteen

categories of qualified aliens specified in § 1612(a)(2) are the only aliens

eligible for SSI or food stamps, or both. Mathews dictates that we apply

rational basis scrutiny to the classifications Congress has drawn in 8 U.S.C. §

1612, and we proceed to do so.

      B. WHETHER 8 U.S.C. § 1612 SATISFIES RATIONAL BASIS
                           SCRUTINY

      Under rational basis scrutiny, “a classification neither involving

fundamental rights nor proceeding along suspect lines is accorded a strong

presumption of validity,” and should be upheld “if there is a rational relationship

between the disparity of treatment and some legitimate governmental purpose.”

Heller v. Doe, 509 U.S. 312, 319-320, 113 S. Ct. 2637, 2642 (1993). The

Supreme Court has cautioned that “rational-basis review in equal protection

analysis is not a license for courts to judge the wisdom, fairness, or logic of


                                        22
legislative choices. . . . [A] classification must be upheld against equal

protection challenge if there is any reasonably conceivable state of facts that

could provide a rational basis for the classification.” Id. (internal citations and

quotations omitted).

       Moreover, the government need not come forward with evidence to

justify the classification; instead the burden is on those challenging the

legislation “to negative every conceivable basis which might support it, whether

or not the basis has a foundation in the record.” Id. at 320-21, 113 S. Ct. at 2643

(internal citations and quotations omitted). Finally, “courts are compelled under

rational-basis review to accept a legislature’s generalizations even when there

is an imperfect fit between means and ends. A classification does not fail

rational-basis review because it is not made with mathematical nicety or because

in practice it results in some inequality. The problems of government are

practical ones and may justify, if they do not require, rough

accommodations–illogical, it may be, and unscientific.” Id. at 321, 113 S. Ct. at

2643 (internal citations and quotations omitted).

      In this case, we agree with the defendants that Congress’ decision to

reduce the number of aliens eligible for SSI and food stamps by providing that

                                        23
only the aliens in the fourteen categories specified in § 1612(a)(2) are eligible

for those benefits is rationally related to the legitimate purpose of reducing the

cost of those welfare programs. The plaintiffs do not contend that § 1612's

limitations on the number of aliens eligible for those benefits will not achieve

cost savings. Instead, they argue that cost savings is not a legitimate interest for

Congress to pursue under its sovereign immigration power. That argument is

foreclosed by Mathews where the Supreme Court recognized that one of

Congress’ purposes in restricting the number of aliens eligible for Medicare

benefits was “to maintain[] the fiscal integrity of the Medicare Part B program.”

Mathews, 426 U.S. at 83 n.22, 96 S. Ct. at 1893 n.22. By upholding the

exclusion of aliens from Medicare benefits for that purpose, the Court implicitly

endorsed cost considerations as a legitimate interest for Congress to consider in

exercising its immigration powers. Part and parcel of Congress’ power to

regulate immigration is the power to control the effects of immigration, one of

which is the cost it imposes on the nation’s welfare system. Where Congress

makes a judgment that immigration is creating, or adding to, financial burdens,

it lies within Congress’ plenary sovereign power over immigration to take action



                                        24
to alleviate such burdens.12

      However, the fact that denying all aliens, except those identified in §

1612(a)(2), SSI and food stamp benefits is rationally related to the legitimate

purpose of achieving cost savings in those benefit programs does not end our

inquiry into whether § 1612 satisfies rational basis scrutiny. The plaintiffs also

contend that there is no rational basis for Congress’ decision to draw a line

extending SSI or food stamps, or both, to aliens who fall into one or more of the

fourteen eligible categories while denying those benefits to all other aliens.

Because “Congress has no constitutional duty to provide all aliens with the

welfare benefits provided to citizens,” the plaintiffs, in order to prevail on that

argument, have “the burden of advancing principled reasoning” that will both

(1) “invalidate [the] line” Congress drew by showing the fourteen categories

Congress established for eligibility are “wholly irrational,” and (2) “tolerate a


      12
         In light of our conclusion that § 1612's limitation on the number of aliens
eligible for SSI or food stamps is rationally related to achieving cost savings in
those programs, we have no occasion to consider whether Congress’ decision to
impose that limitation is rationally related to other legitimate purposes or to
exhaustively catalogue every conceivable legitimate purpose to which the statute
could be rationally related. See Heller, 509 U.S. at 320, 113 S. Ct. at 2642 (Under
rational basis scrutiny, “a classification must be upheld . . . if there is any
reasonably conceivable state of facts that could provide a rational basis for the
classification.” (emphasis added)).

                                         25
different line separating some aliens from others.” Mathews, 426 U.S. at 82, 96

S. Ct. at 1892-93 (emphasis in original).

      The plaintiffs have failed to meet that burden in this case. A category by

category examination reveals that none of the fourteen categories Congress

established is wholly irrational. To begin with, three of the categories extend

benefits to aliens who have made special contributions to this country. Those

categories consist of aliens who have substantially assisted our nation’s

economy by working for at least 40 quarters (10 years), aliens who are veterans

or active military personnel, and Hmong or Highland Laotian aliens who

provided aid to the United States during the Vietnam era. See § 1612(a)(2)(B),

(C), (K). Certainly, it is not wholly irrational for Congress to extend welfare

benefits to such aliens, either to reward them for their special contributions to

the United States or to encourage other aliens to make contributions of a similar

nature, or for both reasons.

      Congress could have concluded that aliens in five of the other categories

– refugees, asylees, aliens whose deportation has been withheld because of fear

of persecution, certain Cuban or Haitian entrants, and Amerasian immigrants,

see § 1612(a)(2)(A)(i)-(v) – are seeking refuge in the United States because of

                                       26
especially trying political, social, or economic circumstances in their native

countries. Extending welfare benefits to those aliens is not wholly irrational; it

is rationally related to the humanitarian purpose of aiding aliens fleeing such

difficult conditions.

      Three of the remaining categories consist of aliens who both were

lawfully residing in the United States on August 22, 1996, and who also have

some trait – blindness or disability, old-age, youth – which Congress could have

concluded makes them particularly vulnerable to poverty. See § 1612(a)(2)(F),

(I), (J). It is not wholly irrational for Congress to provide these aliens with

welfare assistance in light of their vulnerability.

      As for Congress’ decision to extend benefits to especially vulnerable

aliens only if they were lawfully residing in the United States as of August 22,

1996, the day the Welfare Reform Act was enacted, that is not “wholly

irrational” either. Congress could have rationally imposed that cutoff date to

deter future immigration by those seeking access to welfare benefits.          In

addition, the rationality of a cutoff date, indeed the necessity of having one,

flows from the fact that the funds available for welfare programs are not

unlimited. The fact that cutoff dates inevitably lead to persons “who have an

                                        27
almost equally strong claim to favored treatment be[ing] placed on different

sides of the [eligibility] line” is not enough to make such a classification

irrational any more than the necessity of “drawing lines for federal tax purposes”

is irrational. Mathews 426 U.S. at 83, 96 S. Ct. at 1893. In the matter of

drawing lines, judicial deference to congressional judgment is particularly

appropriate, because the “differences between the eligible and the ineligible are

differences in degree rather than differences in the character of their respective

claims.” Id. at 83-84, 96 S. Ct. at 1893.

      We have covered eleven of the fourteen categories of aliens excepted from

ineligibility. One of the remaining categories consists of lawfully residing aliens

who were receiving SSI benefits on August 22, 1996, the day the Welfare

Reform Act was enacted; they remain eligible for that type of benefit. See §

1612(a)(2)(E). It is not wholly irrational for Congress to have decided that it

would upset expectations and reliance interests more to cutoff lawfully residing

aliens who were actually receiving SSI benefits when the reform legislation was

enacted than it would to deny those benefits to aliens who had not been

receiving them.

      Congress also decided to continue to extend SSI benefits to aliens who

                                        28
are receiving benefits “for months after July 1996 on the basis of an application

filed before January 1, 1979" and “with respect to whom the Commissioner of

Social Security lacks clear and convincing evidence that such [aliens are]

ineligible for such benefits as a result” of the eligibility changes instituted by the

Welfare Reform Act. § 1612(a)(2)(H). It is not wholly irrational for Congress

to have concluded that administrative and litigation costs would be saved by

continuing to provide such aliens with benefits.

      We turn to the last category for discussion. Congress decided to provide

benefits to aliens who are members of an Indian tribe or are American Indians

born in Canada. See § 1612(a)(2)(G) That decision was not “wholly irrational”

given the historically unique relationship of Indians to this country. See 25

U.S.C. § 450a(b) (recognizing “the Federal Government’s unique and

continuing relationship with and responsibility to the Indian people”). See also

Akins v. Saxbe, 380 F.Supp. 1210, 1219-20 (D. Me. 1974) (recognizing

Congressional interest in preserving aboriginal rights of American Indians to

move freely across territories originally occupied by them).

      Plaintiffs have failed to show that Congress acted in a wholly irrational

manner in regard to any of the fourteen categories it established in § 1612(a)(2).

                                         29
They have also failed to suggest a principled basis for prescribing a different

standard of eligibility than the standards selected by Congress. Their request

that we enjoin enforcement of § 1612 is nothing more than an invitation for us

to substitute our judgment for that of Congress. We follow the Supreme Court

in Mathews when we “decline the invitation” to do that. Mathews, 426 U.S. at

84, 96 S. Ct. at 1893.

      Finally, we reject the plaintiffs’ contention that the Supreme Court’s

decisions in United States Dept. of Agric. v. Moreno, 413 U.S. 528, 93 S. Ct.

2821 (1973), and Romer v. Evans, 517 U.S. 620, 116 S. Ct. 1620 (1996),

somehow compel us to conclude that § 1612 fails rational basis scrutiny.

Moreno is inapposite because, as the Supreme Court pointed out in Mathews,

“[n]o question involving alienage was presented in that case.” Mathews, 426

U.S. at 87, 96 S. Ct. at 1895.

      As for Romer, the plaintiffs point to that case’s statement that a statute

fails rational basis scrutiny if it cannot be explained by “anything but animus

toward the class that it affects.” Romer, 517 U.S. at 632, 116 S. Ct. at 1627.

They argue that Congress’ decision to deny SSI and food stamps to aliens other

than those specified in § 1612(a)(2) cannot be explained by anything but animus.

                                      30
We are unconvinced. As we have explained, there are rational bases for

Congress’ decision to extend benefits only to the specified categories of aliens.

More fundamentally, the plaintiffs’ animus argument ignores the Supreme

Court’s statement in Mathews that “[t]he fact that an Act of Congress treats

aliens differently from citizens does not in itself imply that such disparate

treatment is ‘invidious.’” Mathews, 426 U.S. at 80, 96 S. Ct. at 1891. Here, the

plaintiffs position that § 1612 is animus-based or “invidious” discrimination is

grounded on nothing more than the fact that it treats some aliens differently

from other aliens and from citizens, the very thing Mathews held was

insufficient.

                             IV. CONCLUSION

      Because we conclude that rational basis scrutiny applies to 8 U.S.C. §

1612 and that the classifications drawn in § 1612 satisfy such scrutiny, the

district court’s judgment is AFFIRMED.




                                       31